Title: To James Madison from John G. Jackson, 24 March 1809
From: Jackson, John G.
To: Madison, James


My dear Sir.
Clarksburg March 24th. 1809
I reached this place last Week after a fatigueing journey through the Mud almost impassible. My return was very opportune for never were there such exertions by the Federalists to elect their candidates in all the districts round me, & particularly in my own. I believe however the majority will not be diminished in this district, but I am sure that if I had not opposed the unfortunate abandonment of the posture which our honor & interests alike required us to maintain, we should be compelled to succumb: so much are the Republicans opposed to it—for in no quarter have the parties taken their stand more decisively, the one for base submission, the other for resistance in all its forms. The Union it seems has arrived & I suppose the February packet is following not far behind. What news do they bring & what are the prospects? The secret documents which have been published at Boston cannot possibly produce any unfavorable effect the letter of Mr. Pinckney must counteract it. I need not say how pleasing it is to me at all times when your convenience will permit to hear from you & with what sincerity I am my dear Sir your Mo Obt Servant
J G Jackson
